IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                           NOS. PD-0198-20 & PD-0199-20


                              TIO JACKSON, Appellant

                                           v.

                               THE STATE OF TEXAS


           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE TENTH COURT OF APPEALS
                         HAMILTON COUNTY


      YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.

                               DISSENTING OPINION


      For the reasons set out in my dissenting opinion in Dulin v. State, ___ S.W.3d ___,

Nos. PD-0856-19 & PD-1857-19, 2021 WL 1202400 (Tex. Crim. App. Mar. 31, 2021), I

respectfully dissent to the Court’s disposition of the State’s petition for discretionary

review.



FILED:                    May 12, 2021
DO NOT PUBLISH